DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-9 are pending in this Office Action.
Claim(s) 1-5 and 8 are amended.
Claim(s) 9 is new.	

Response to Arguments
Applicant's arguments filed on 05/31/2022 with respect to the rejections of claims 1-8 under 35 USC 112, 35 USC 102, and 35 USC 103, in light of amended claims 1-5 and 8, have been fully considered but they are moot in light of the new ground(s) of rejection. 

Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 establishes “a M-value symbol sequence of bits” and “an L-value symbol sequence of bits” in lines 4-5. However, numerous further limitations refer simply to the “M-value symbol sequence” and the “L-value symbol sequence”.  The Examiner suggests amending these further limitations of claim 9 to recite “M-value symbol sequence of bits” and “L-value symbol sequence of bits”, to maintain consistent terminology within the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation "the bit sequence" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 2, Claim 2 recites the limitation "the data information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 depends from claim 2 and is therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 4, Claim 4 recites the limitation "the data information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 5, Claim 5 recites the limitation "the data information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 5 recites the limitation “wherein if a bit sequence of which one block is constituted by J bits is input as the data information”. However, Claim 1 has been amended to specify that the input is “an M-value symbol sequence”. It is unclear how the input can simultaneously be “a bit sequence of which one block is constituted by J bits” and “an M-value symbol sequence”.
Regarding Claim 8, claim 8 fails to define the variable K, thus rendering the claim indefinite. 
Regarding Claim 9, Claim 9 recites the limitation "the bit sequence" in line 15.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 9 would be allowable if rewritten to overcome the Objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-9 are considered to contain allowable subject matter for the same reason(s) as indicated by the Applicant on pages 6-7 of the Remarks filed on 05/31/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636